Citation Nr: 1807642	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO. 06-31 971A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for chondromalacia of the left knee since June 11, 2007.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant 



ATTORNEY FOR THE BOARD

R. Husain, Associate Counsel


INTRODUCTION

The Veteran had active military service in the United States Army from August 1993 to May 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In October 2009, the Board remanded the case to the agency of original jurisdiction (AOJ) to schedule the Veteran for a Board hearing. He subsequently testified at a hearing before an Acting Veterans Law Judge (AVLJ) in April 2010. In December 2010, the Board remanded the case to the AOJ for additional development. Thereafter, in February 2012, the Board advised the Veteran by letter that the AVLJ who conducted the April 2010 hearing was no longer employed by the Board and that he had the right to another hearing by a VLJ who would decide the appeal. The Veteran requested another Board hearing and the case was remanded to the AOJ in May 2012 to schedule the hearing. The Veteran had a hearing on August 2012 and a transcript is of record. 

In May 2017 the Board sent another letter telling the Veteran that the VLJ from 2012 was no longer employed by the Board and that he had the right to another hearing by a VLJ who would decide the appeal. The Veteran responded in the affirmative and scheduled another hearing. While the hearing was scheduled for September 27, 2017, the Veteran postponed this hearing. When the hearing was rescheduled for November 3, 2017, the Veteran cancelled the hearing. The Board finds that the Veteran's hearing cancellation constitutes a withdrawal of his request for a hearing. The Veteran's representative has submitted an Appellant's Post-Remand Brief.

A rating decision dated March 10, 2016 proposed to reduce the evaluation of the Veteran's service-connected lateral patellar subluxation of the left knee from 20 percent disabling to noncompensable. However, on May 9, 2016 and on March 31, 2017, VA received evidence form the Veteran's private orthopedic surgeon showing his left knee condition had not improved. The examiner noted that the Veteran has episodes of sharp sudden knee pain and that his knee will buckle on him. Physical examination revealed significant crepitation of the left knee with laterally deviated patella. The examiner stated the Veteran has chronic static patellar subluxation. Accordingly, a 20 percent evaluation for the Veteran's left knee recurrent subluxation or lateral instability of the left knee was continued by the RO under DC 5257 from February 7, 2011. That disability rating is not part of the current appeal.

In February 2013, the Board decided the issue of entitlement to a rating in excess of 10 percent for chondromalacia of the left knee prior to June 11, 2007, exclusive of temporary total evaluations, however remanded the remaining issues for further development. The case has since returned to the Board for further consideration.


FINDINGS OF FACT

1. The Veteran's chondromalacia of the left knee from June 11, 2007 is not manifested by limitation of flexion to 15 degrees or less.

2. The Veteran's service-connected disabilities do not prevent him from securing or following gainful employment.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 20 percent for chondromalacia of the left knee from June 11, 2007 have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5258, 5259, 5260 (2017).

2. The criteria for entitlement to a TDIU have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Board has thoroughly reviewed all the evidence in the Veteran's VA file. In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision. 38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995). Although the entire record must be reviewed by the Board, it is not required to discuss, in detail, every piece of evidence. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence). Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant. See Timberlake v. Gober, 14 Vet. App. 122 (2000). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake, infra.

As noted above, in February 2013, the Board remanded the left knee disability increased rating and TDIU issues to the AOJ for additional development. Under the circumstances, the Board finds that there has been substantial compliance with its remand instructions. See Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

II. Increased Ratings 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects the Veteran's ability to function under the ordinary conditions of daily life, including employment, by comparing the Veteran's symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 38 C.F.R. Part 4 (2017). The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations. Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017). Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2017). Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2017).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like. 38 C.F.R. § 4.40 (2017).

Included within 38 C.F.R. § 4.71a are multiple DCs that evaluate impairment resulting from service-connected knee disorders, including DC 5258 (dislocated semilunar cartilage), DC 5259 (symptomatic removal of semilunar cartilage), DC 5260 (limitation of flexion), and DC 5261 (limitation of extension).

The Veteran's left knee disability is rated at 20 percent under 38 C.F.R. § 4.71a, DC 5259-5260 chondromalacia of the left knee from June 11, 2007, exclusive of temporary total evaluations. Hyphenated diagnostic codes are used when a disability is evaluated based on the residual symptoms. 38 C.F.R. § 4.27. Here, the RO recognized that the Veteran underwent a meniscectomy by using DC 5259, but evaluated the disability under DC 5260 for limitation of flexion, which was the basis of the Board's grant of a 20 percent rating from June 11, 2007.

DC 5258 provides that a 20 percent rating is warranted for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint. Removal of semilunar cartilage warrants a 10 percent evaluation if it is symptomatic. 38 C.F.R. § 4.71a, DC 5259.

The appropriate diagnostic codes for rating limitation of motion of the left knee are DCs 5260 and 5261. 38 C.F.R. § 4.71a. Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II. In VAOPGCPREC 9-2004, the VA General Counsel interpreted that when considering DCs 5260 and 5261 together with 38 C.F.R. § 4.71, a veteran may receive a rating for limitation in flexion only, limitation of extension only, or, if the 10 percent criteria are met for both limitations of flexion and extension, separate ratings for limitations in both flexion and extension under DC 5260 (leg, limitation of flexion) and DC 5261 (leg, limitation of extension).

Under DC 5260, limitation of flexion of the knee warrants a 20 percent rating when limited to 30 degrees; and, a 30 percent rating when limited to 15 degrees. 38 C.F.R. § 4.71a, DC 5260.

Under DC 5261, limitation of extension of the leg warrants a noncompensable rating when limited to 5 degrees, a 10 percent rating when limited to 10 degrees, 20 percent rating when limited to 15 degrees; 30 percent when limited to 20 degrees; 40 percent when limited to 30 degrees; and, 50 percent when limited to 45 degrees.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2017). Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities. 38 C.F.R. § 4.14 (2017). It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements. Under 38 C.F.R. § 4.45, functional loss due to weakened movement, excess fatigability, and incoordination must also be considered. See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the criteria discussed in sections 4.40 and 4.45 are not subsumed by the DCs applicable to the affected joint).

Furthermore, 38 C.F.R. § 4.59 recognizes that painful motion is an important factor of disability. Joints that are painful, unstable, or misaligned, due to healed injury, are entitled to at least the minimum compensable rating for the joint. Id. Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint. Id.; see Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that § 4.59 applies to all forms of painful motion of joints, and not just to arthritis). Pain that does not result in additional functional loss does not warrant a higher rating. See Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011) (holding that pain alone does not constitute function loss and is just one fact to be considered when evaluating functional impairment).

The Veteran filed a claim for increase for his service-connected chondromalacia of the left knee in December 2003. He stated that the disability had worsened and that he had left knee surgery. Records show that the Veteran underwent surgeries on his left knee on several occasions. Due to the effects of these surgeries, the Veteran was awarded several temporary total disability ratings for convalescence. See 38 C.F.R. § 4.30 (2012). Thus, the Board's schedular evaluation of the Veteran's disability will not include the time periods when he was temporarily rated totally disabled. See 38 C.F.R. § 4.30(a) (the total rating will be followed by an open rating reflecting the appropriate schedular evaluation).

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the award of an increased rating in excess of 20 percent for chondromalacia of the left knee from June 11, 2007. The reasons follow.

The evidence indicates that the Veteran's chondromalacia of the left knee from June 11, 2007 did not result in limitation of flexion of the leg to 15 degrees, which limitation warrants a 30 percent rating. At worst, flexion was limited to 35 degrees. For example, during the Veteran's July 2007 VA examination in connection with his joints, the examiner reported flexion from 35 degrees. Furthermore, VA and private examinations consistently show flexion from 90 to 120 degrees between 2008 and 2016 demonstrating an improvement in the Veteran's limitation of flexion.

As for limitation of extension, private medical records from Select Physical Therapy show that in October 2012, the Veteran's goal for limitation of extension was to 15 degrees, and in November 2012, the Veteran's goal for limitation of extension was to 10 degrees. However, other private and VA medical records from July 2007, October 2008, July 2010, February 2011, November 2013, March 2014, September 2014, November 2015, and April 2016 show that the Veteran's limitation of extension was between 0 and 5 degrees. A review of the records from Select Physical Therapy indicates that these were not actual measurements of the Veteran's left knee, but instead projections that the examiner anticipated. This is evidenced by the fact that the examiner signed the document in September 2012, however the report gives goals for ranges of motion for October 2012 and November 2012. Therefore, these projections are not to be taken into consideration as measurements for rating purposes. As the Veteran's limitation of extension has consistently range from 0 to 5 degrees between 2008 and 2016, the preponderance of the evidence is against a finding that a separate compensable rating is warranted for the left knee under DC 5261.

The Board will consider the remaining diagnostic codes together because, as will be discussed, the symptoms and functional limitations associated with the Veteran's left knee meniscal tear and his limitation of motion are overlapping and duplicative. To avoid pyramiding, the Board will determine the most favorable rating for the Veteran under DCs 5258, 5259, and 5260. See 38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 261-62.

The combination of separate ratings under DC 5260 and DCs 5258 and 5259 would also constitute pyramiding under VA laws and regulations. The critical element in permitting the assignment of several ratings under the various diagnostic codes is that none of the symptomatology for any of the disabilities is duplicative or overlapping the symptomatology of the other disability. See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

During the November 2015 VA examination, the Veteran reported severe pain, locking, and lack of endurance related to his meniscal tear and related surgery, although he denied frequent episodes of effusion. During the Veteran's November 2013 VA examination, it was reported that the Veteran's meniscectomy was symptomatic, resulting in pain and swelling. The Veteran also reported frequent episodes of joint pain and effusion during this examination. 

The current 20 percent rating for is based on limitation of flexion. Under the facts of this case, assigning separate ratings under DCs 5258 or 5259 and 5260 would constitute pyramiding; because DCs 5258/5259 and 5260 overlap in symptoms or findings of pain and limitation of motion (of which "locking" is a form), including limitation of motion due to pain. Thus, assigning separate ratings under DC 5258 or 5259 and 5260 would violate the prohibition against pyramiding because it would compensate the Veteran twice for the same symptomatology, here, painful limitation of motion. The critical element in permitting the assignment of several ratings under the various diagnostic codes is that none of the symptomatology for any of the disabilities is duplicative or overlapping the symptomatology of the other disability. 38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 261. For these reasons, the Veteran is not entitled to separate disability ratings under DCs 5258/5259 and 5260 for the painful limitation of motion associated with the left knee disability.

Additionally, assigning the Veteran a different diagnostic code would not result in a higher rating for the left knee disability, as the Veteran is already receiving the highest available rating under DC 5258, and his rating surpasses the highest rating available under DC 5259. Accordingly, the Veteran does not suffer any detriment from this decision. Furthermore, the symptoms manifested by the Veteran's meniscectomy are contemplated under the 5259-5260 rating code assigned to the Veteran.

The Board has considered the effects of the Veteran's symptoms, including pain, less movement than normal, swelling, disturbance of locomotion, interference with standing, and irregular use of a brace and the Board concludes that the preponderance of the evidence is against a finding of limitation of flexion of the leg to 15 degrees. Examination results show that the Veteran had normal muscle strength in his left knee, was able to replicate results with repetitive testing, and had a range of 90 to 120 degrees of flexion between 2008 and 2016, which most closely corresponds to the noncompensable rating under DC 5260.

Taking into account the evidence of record indicating the Veteran's regular complaints of pain, the Board finds that the evidence does not reflect that such pain resulted in the functional equivalent of limitation of flexion of the leg to 15 degrees, which would be required for a finding that the Veteran was entitled to a 30 percent disability rating under DC 5260. Thus, a higher rating under the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, and Mitchell criteria is not approximated in the Veteran's disability picture for this appeal period. Furthermore, the Veteran's symptoms of crepitus and subluxation have been taken into consideration with regard to the Veteran's separate 20 percent rating under DC 5257.

In sum, the evidence does not show that a disability rating in excess of 20 percent for chondromalacia of the left knee from June 11, 2007 is warranted under DC 5260. As the preponderance of the evidence is against the claim for a higher rating, the benefit of the doubt doctrine is not for application, and the Veteran's claim for an increased rating for this part of the appeal period is denied. See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55.

III. TDIU

A TDIU rating may be warranted when a Veteran demonstrates the inability to secure or follow a substantially gainful occupation due solely to impairment resulting from service-connected disabilities. See 38 C.F.R. § 4.16(a) (2017). Minimum disability rating percentages must be shown for the service-connected disabilities, alone or in combination, to qualify for consideration for a TDIU award under § 4.16(a). If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability rendering a combined rating of 70 percent or more. Id.

The question of unemployability or the veteran's ability or inability to engage in substantial gainful activity, must be examined in a practical manner. The crux of the matter rests upon whether a particular job is realistically within the capabilities, both physical and mental, of the appellant. See Moore v. Derwinski, 1 Vet. App. 356 (1991).

Marginal employment shall not be considered substantially gainful employment and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.

The Board shall consider the nature of the employment and the reason for any termination. 38 C.F.R. § 4.16(a). The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Neither nonservice-connected disabilities nor advancing age may be considered in the determination. 38 C.F.R. §§ 3.341, 4.19 (2017); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The record must reflect some factor that takes the case outside the norm with respect to a similar level of disability under the rating schedule. 38 C.F.R. §§ 4.1, 4.15 (2017); Van Hoose, 4 Vet. App. 361(1993). The fact that a claimant is unemployed or has difficulty obtaining employment is not enough. The question is whether the Veteran can perform the physical and mental acts required by employment, not whether he can find employment. See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

The Veteran meets the minimum disability rating percentage threshold for consideration of schedular TDIU. 38 C.F.R. § 4.16(a). The Veteran is service-connected for major depressive disorder, single episode associated with lateral patellar subluxation of the left knee; bilateral pes planus; right foot plantar fasciitis with degenerative changes; degenerative joint disease of the left knee, with residual scars; lateral patellar subluxation of the left knee associated with degenerative joint disease of the left knee, with residual scars; right foot heel spur; adjustment disorder, not otherwise specified associated with lateral patellar subluxation of the left knee; and degenerative joint disease, right knee with a scar associated with degenerative joint disease of the left knee, with residual scars, and has a combined rating of 90 percent from October 29, 2015.

In the November 2013 VA examination report, it showed that the Veteran reported having completed high school and having a bachelor's degree in business management. The Veteran also stated he was pursuing a master's degree in homeland security.

The Veteran has relayed that he worked as a cook between 1998 and 2004, and that he later worked as a cook at Fort Carson as a cook for four years until March 2008. The Veteran stated that he had worked for eight months as a cook at the Federal Bureau of Prisons until October 2008.

During the Veteran's hearing in April 2010, he stated that he was not currently employed. In another statement, the Veteran stated that he worked as a cook until 2011.

In a Disability Benefits Questionnaire completed in connection with foot conditions, completed in September 2014, the Veteran stated he was able to sit in a car to travel to work 90 minutes each way. The Veteran specifically stated that he could tolerate a desk job. The Veteran stated at this examination that he worked at the Internal Revenue Service (IRS) at a desk job.

In the Supplemental Statement of the Accredited Representative sent in May 2016, the Veteran's representative stated that the issue of TDIU was moot, as the Veteran was currently employed.

In a November 2016 visit to the Floyd K. Lindstrom VA clinic, the Veteran stated that he was a current employee of VA, and had been since July 2015.

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against a finding that he is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities. Specifically, the evidence shows that the Veteran has maintained regular employment for a significant portion of the last 20 years, and is currently employed as a full-time employee. 

The remaining VA and private treatment records do not support a finding that the Veteran is unemployable due solely to his service-connected disabilities. The record ultimately reflects the Veteran is capable of physical and sedentary employment, subject to limitations that are not outside the bounds of those adequately contemplated by schedular criteria.

In light of the foregoing, the Board finds the evidence to preponderate against a claim for a TDIU rating. As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied. See Gilbert, 1 Vet. App. 49.


ORDER

Entitlement to a rating in excess of 20 percent for chondromalacia of the left knee from June 11, 2007, is denied.

Entitlement to a TDIU rating is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


